DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakauchi et al. (US 2018/0244317 A1).
Regarding claim 1, Nakauchi et al. disclose a windshield (Fig. 3, 8); a cowl panel (Fig. 3, 10) supporting the windshield (para. [0028] disclose “the cowl panel 10 for connecting front ends of a pair of left and right front pillars 9 for supporting a front window glass 8”, i.e. the cowl panel 10 is supporting the windshield 8) from a downward side; and a dash panel (Fig. 3, 11) supporting the cowl panel from the downward side, wherein said cowl panel comprises an upper face portion (Fig. 3, 104) where said windshield (8) is joined, a forward protrusion portion (Fig. 3, 105) which extends downwardly from the upper face portion, protruding forwardly (Fig. 3 illustrates portion 105 protruding in the forward direction and extending downwardly from the upper face portion 104), a rearward protrusion portion (Fig. 3, 106) which extends downwardly from a lower end of the forward protrusion portion, protruding rearwardly, and a lower face portion (Fig. 3, 107) which extends forwardly from a lower end of the rearward protrusion portion, and a reinforcing member (Fig. 4, 20) which is positioned on a forward side of said cowl panel (Fig. 4 illustrates reinforcing member 20 positioned on the forward side of cowl panel 10) and joined to said forward protrusion portion (Fig. 4 illustrates 20 joined to 105) and said lower face portion is provided, said reinforcing member comprises a straight portion (Fig. 7 reproduced below illustrates the straight portions of 211 and 212 that extend downwardly in a straight manner) which substantially straightly extends downwardly from a joint part (Fig. 7, 22) where the reinforcing member is joined to said forward protrusion portion, and said straight portion is provided with a fragile part (Fig. 6, 212a) which is configured to be relatively fragile, compared to a peripheral portion (Fig. 6, 23), in a vertical direction, of the reinforcing member.
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: ][AltContent: rect]
    PNG
    media_image1.png
    739
    505
    media_image1.png
    Greyscale


Regarding claim 8, Nakauchi et al. disclose wherein said reinforcing member (Fig. 4, 20) comprises a rearward projection portion (Fig. 4, portion of 106 the protrudes further rearward) which is provided to project rearwardly beyond said straight portion at a position below the straight portion (Fig. 3 illustrates a portion of 106 that projects further rearwardly than the straight portion of 211 and 212).  
As to claim 9, Nakauchi et al. disclose wherein a flat-face portion (Fig. 3 illustrates the flat formation on the end of 105 and see para. [0058]) which is flat-face shaped is formed at a front end part of said forward protrusion portion (Fig. 3, 105), and said joint part is joined to said flat-face portion (para. [0058]).
Regarding claim 18, Nakauchi et al. disclose wherein a flat-face portion (Fig. 3 illustrates the flat formation on the end of 105 and see para. [0058]) which is flat-face shaped is formed at a front end part of said forward protrusion portion (Fig. 3, 105), and said joint part is joined to said flat-face portion (para. [0058]).

Allowable Subject Matter
Claims 2-7, 10-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamagishi et al. (US 2012/0200118 A1) disclose a vehicle body structure of a vehicle that includes a windshield supported by a cowl with a fragile portion that is broken when a predetermined load is exerted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612   
.                                                                                                                                                                                                     /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612